Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/617,932 filed 11/27/2019.
Claims 45-46, 48-53, 55, 95-96, 98-103, 129, 131-141 are pending in the Application. Claims 47, 54, 97, 128, 130 have been cancelled from the Application. Claims 139-141 have been added to the Application.
Applicant's arguments filed 11/09/2021 have been fully considered, and they are partly persuasive, but are moot because the new ground of rejection (necessitated by Applicants’ Amendments) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claim 140 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. No support for the bellow room temperature”, “maintained below room temperature” was found neither in the originally filed Specification nor in originally filed claims.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 95, 99-103, 128, 133-136, 138-140 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Sherstyuk et al. (US Patent Application Publication 20170005497).
With respect to claim 95 Sherstyuk et al. teaches A method for restoring capacity to a lithium ion battery (paragraphs [0005], [0047]), the method comprising: 
transmitting, without lithium ions moving into or out of a cathode of the lithium ion battery, mechanical energy or electromagnetic radiation so as to disrupt at least one Secondary Solid Electrolyte Interphase (SSEI) layer of the lithium ion battery (shake away SEI growth layer/disrupt Secondary Solid Electrolyte Interphase (SSEI), which grew/increased on the existed SEI layer using vibrations waves/without moving lithium ions into or out of a cathode of the battery to shake away/disrupt a byproducts of chemical reactions grown on the SEI layer, wherein vibration transducer utilizes shaking/ mechanical energy (paragraphs [0095], [0099])).
Claim 99: wherein the ultrasound waves are designed to cause cavitation of an electrolyte of the lithium ion battery (paragraphs [0092], [0099])
Claim 100: comprising configuring the ultrasound waves are designed to excite one or more structural resonances in at least one electrode of the lithium ion battery (paragraphs [0092], [0098]).
Claim 101: comprising configuring the ultrasound waves comprise continuous waves, tone bursts, impulses, chirps, or any combination thereof (paragraphs [0093], [0049]).  
Claim 102: comprising utilizing the plurality of ultrasound transducers are arranged to produce phased array ultrasound (paragraph [0095]).  
Claim 103: comprising transmitting, by the at least none phased array of ultrasound transducers, a phased array of ultrasound waves ultrasound waves into the lithium ion battery such that the ultrasound waves constructively interfere at a desired location (paragraphs [0095], [0097]).  
Claim 128: wherein the one more transducers comprises a plurality of ultrasound transducers (paragraph [0095]).  
Claim 133: comprising focusing the ultrasound waves (paragraph [0095]).  
(paragraphs [0093], [0095]).  
Claim 135: wherein the disrupting at least one SSEI layer of the lithium ion battery comprises creating one or more surface waves between electrodes of the lithium ion battery (paragraphs [0092]-[0094]).  
Claim 136: wherein the disrupting at least one SSEI layer of the lithium ion battery comprises generating an electrolyte fluid flow parallel to electrode surfaces of the lithium ion battery (paragraph s [0092]-[0094]).  
Claim 138: wherein the disrupting at least one SSEI layer of the lithium ion battery comprises exciting at least one component of the lithium ion battery to induce surface shear forces in an electrolyte of the lithium ion battery, the surface shear forces acting on at least one surface of at least one electrode of the lithium ion battery (paragraphs [0092], [0095], [0099]).
Claim 139: further comprising: prior to (a), charging or discharging the lithium ion battery such that all lithium ions are placed on one of the electrodes, wherein during the transmitting of (a), all of the lithium ions are retained on said one of the electrodes (paragraph [0099]).  
Claim 140: further comprising: prior to (a), cooling the lithium ion battery to a temperature below room temperature, wherein during the transmitting of (a), the lithium ion battery is maintained below room temperature (paragraphs [0043], [0046]).  

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim(s) 45-46, 48-53, 55, 131, 141 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherstyuk et al. (US Patent Application Publication  20170005497) in view of Chiang et al. (US Patent Application Publication 20110200848).
With respect to claim 45 Sherstyuk et al. teaches An apparatus for restoring capacity to a lithium ion battery (paragraphs [0005], [0047]), the apparatus comprising: 
one or more transducers configured to transmit, without lithium ions moving into or out of a cathode of the lithium ion battery, acoustic or ultrasonic energy into the lithium ion battery so as to disrupt at least one Secondary Solid Electrolyte Interphase (SSEI) layer of the lithium ion battery (at least one vibration transducer/device performing shaking away SEI growth layer/disrupt Secondary Solid Electrolyte Interphase (SSEI), which grew/increased on the existed SEI layer using vibrations waves/without moving lithium ions into or out of a cathode of the battery to shake away/disrupt a byproducts of chemical reactions grown on the SEI layer, wherein vibration transducer may utilize ultrasonic technology (paragraphs [0095], [0099])).  
While Sherstyuk et al. teaches vibration transducer utilizing ultrasonic technology (paragraph [0095]), Sherstyuk et al. lacks specifics regarding transmitting  acoustic of ultrasonic energy into lithium ion battery. However Chiang et al. teaches applying/transmitting acoustic energy to the lithium ion battery to disrupt the formation of SEI layers, including ultrasonic acoustic energy (paragraphs [0158], [0161]). 
It would have been obvious to one of ordinary skill in the art before effective filing date if claimed invention to have used Chiang et al. to teach specific subject matter Sherstyuk et al. does not teach, because it provides the energy storage systems, which can provide a high enough specific energy to permit, for example, extended driving range for an electric vehicle, or provide a substantial improvement in specific energy or energy density over conventional redox batteries for stationary energy storage, including for example applications in grid services or storage of intermittent renewable energy sources such as wind and solar power (paragraph [0073]).
With respect to claims 46, 48-53, 55, 131, 141 Sherstyuk et al. teaches
Claim 46: wherein the at least one device comprises a plurality of ultrasound transducers (paragraph [0095]).  
Claim 48: wherein at least one frequency of the ultrasound waves is equal to a resonant frequency of molecular bonds of the at least one SSEI layer (paragraphs [0093], [0094]).  
Claim 49: wherein the ultrasound waves are designed to cause cavitation of an electrolyte of the lithium ion battery (paragraphs [0092], [0099]).  
(paragraphs [0092], [0098]).
Claim Page 2 of 651: wherein the ultrasound waves comprise continuous waves, tone bursts, impulses, chirps, or any combination thereof (paragraphs [0093], [0049]).  
Claim 52: wherein the plurality of ultrasound transducers are arranged to produce phased array ultrasound (paragraph [0095]).  
Claim 53: wherein the plurality of ultrasound transducers are configured to transmit ultrasound waves into the lithium ion battery such that the ultrasound waves constructively interfere at a desired location (paragraphs [0095], [0097]).  
Claim 54: wherein the desired location is selected to cause disruption of the at least one SSEI layer (paragraphs [0097], [0099]).  
Claim 55: wherein the ultrasound waves constructively interfere at the desired location selected to cause disruption of the at least one SSEI layer by setting a predetermined phase shift between ultrasound transducers of the plurality of ultrasound transducers (paragraphs [0093]-[0095]).
 Claim 131: wherein the desired location is within the at least one SSEI layer (paragraph [0095]).  
Claim 141: further comprising a controller operatively coupled to the plurality of ultrasound transducers and configured to: detect an SSEI layer within the lithium ion battery (paragraphs [0042]); and control the plurality of ultrasound transducers to transmit the ultrasonic energy into the lithium ion battery in response to the detected SSEI layer (paragraphs [0043], [0107]).
s 96, 98  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherstyuk et al. as applied to claim 95 above, and further in view of Chiang et al. (US Patent Application Publication 20110200848).
With respect to claims 96, 98 Sherstyuk et al. teaches limitations of claim 95, from which claims depend. However Sherstyuk et al. lacks specifics regarding transmitting ultrasound waves, and frequency of ultrasound waves.  Chiang et al. teaches:
Claim 96: wherein the transmitting of a) comprises ultrasound waves into the lithium ion battery (paragraphs [0158], [0161]).
Claim 98: wherein the plurality of ultrasound transducers are configured to transmit ultrasound waves into the lithium ion battery, and at least one frequency of the ultrasound waves is equal to a resonant frequency of molecular bonds of the at least one SSEI layer (paragraphs [0158], [0161]).
It would have been obvious to one of ordinary skill in the art before effective filing date if claimed invention to have used Chiang et al. to teach specific subject matter Sherstyuk et al. does not teach, because it provides the energy storage systems, which can provide a high enough specific energy to permit, for example, extended driving range for an electric vehicle, or provide a substantial improvement in specific energy or energy density over conventional redox batteries for stationary energy storage, including for example applications in grid services or storage of intermittent renewable energy sources such as wind and solar power (paragraph [0073]).

s 129, 132 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherstyuk et al. as applied to claim 95 above, and further in view of Flores-Lira (US Patent 6,520,018).
With respect to claim 129 Sherstyuk et al. teaches An apparatus for restoring capacity to a lithium ion battery (paragraphs [0005], [0047]), the apparatus comprising: 
one or more transducers configured to transmit, without lithium ions moving into or out of a cathode of the lithium ion battery, acoustic or ultrasonic energy into the lithium ion battery so as to disrupt at least one Secondary Solid Electrolyte Interphase (SSEI) layer of the lithium ion battery (at least one vibration transducer/device performing shaking away SEI growth layer/disrupt Secondary Solid Electrolyte Interphase (SSEI), which grew/increased on the existed SEI layer using vibrations waves/without moving lithium ions into or out of a cathode of the battery to shake away/disrupt a byproducts of chemical reactions grown on the SEI layer, wherein vibration transducer may utilize ultrasonic technology (paragraphs [0095], [0099])).  
While Sherstyuk et al. teaches vibration transducer utilizing ultrasonic technology Sherstyuk et al. lacks specifics regarding X-ray emitter. However Flores-Lira teaches:
wherein the at least one device comprises at least one X-ray emitter (using X-ray technique to transmit X-ray into the battery (col. 3, ll.36-50).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Flores-Lira to teach specific subject matter, such as adding X-ray technique in vibration transducer of Sherstyuk et al., because it provides a new testing technique for evaluating the physical integrity of terminal posts in lead-acid batteries (col. 3, ll.31-33; col. 4, ll.1-2).

Claim 132: wherein disrupting at least one SSEI layer of the lithium ion battery comprises transmitting acoustic waves into the lithium ion battery (col. 3, ll.36-50).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Flores-Lira to teach specific subject matter, such as adding acoustic technique in vibration transducer of  Sherstyuk et al., because it provides a new testing technique for evaluating the physical integrity of terminal posts in lead-acid batteries (col. 3, ll.31-33). 

15.	Claim 137 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherstyuk et al. as applied to claim 95 above, and further in view of Hsien et al. (US Patent Application Publication 20190094189).
	With claim 137 Sherstyuk et al. teaches all limitations of claim 95 from which claim depends. However Sherstyuk et al. lacks specifics regarding X-ray being disruptive. Hsien et al. teaches
Claim 137: wherein the transmitting of a) comprises breaking chemical bonds of the SSEI layer by irradiating the SSEI layer with an X-ray beam, wherein an energy of the X-ray beam is higher than an energy required to break the chemical bonds (paragraphs [0003], [0022]).  
	It would have been obvious to one of ordinary skill in the art before effective filing date if claimed invention to have used Hsien et al. to teach specific subject matter, such 

Remarks

16.	In remarks Applicant argues in substance:
i) Sherstyuk does not otherwise disclose that an SSEI layer can be disrupted without lithium ions moving into or out of the cathode. In other words, Sherstyuk specifically ties reductions in SEI layer growth to the motion of charged particles into and out of electrodes.
ii) Nothing in Flores-Lira is seen to suggest that X-rays can be used in place of a vibration transducer. Nor does Flores-Lira suggest that exposure to X-rays can be used to disrupt an SSEI layer. Indeed, the only disclosure of X-ray in Flores-Lira is the brief mention at col. 3, 11. 37-43, while the remainder of Flores-Lira is directed to the use of ultrasonic testing for evaluating structural integrity of a lead-acid battery.
iii) Rather, the cited portions of Hsieh merely describe X-ray irradiation as a conventional method for inspecting a battery within a device. Nothing in Hsieh is seen to suggest that X-rays can be used in place of a vibration transducer. Nor does Hsieh suggest that exposure to X-rays Page 9 of 11 can be used to disrupt an SSEI layer. Indeed, the only disclosure of X-ray in Hsieh is in the Background section (paragraphs [0003]-[0004]) and an introductory paragraph [0022], while the remainder of Hsieh is directed to the use of acoustic signals for battery testing. See, e.g., Abstract and paragraphs [0006]-[0008] and [0022]-[0023] of Hsieh

With respect to i) Sherstyuk et al. discloses at least one vibration transducer/device performing shaking away SEI growth layer/disrupt Secondary Solid Electrolyte Interphase (SSEI), which grew/increased on the existed SEI in the lithium-ion battery layer using vibrations waves/without moving lithium ions into or out of a cathode of the battery to shake away/disrupt a byproducts of chemical reactions grown on the SEI layer, wherein vibration transducer may utilize ultrasonic technology, and/or shaking/mechanical energy to transmit energy/signals/waves (paragraphs [0095], [0099], [0046]).
With respect to ii) Sherstyuk et al. teaches vibration transducer utilizing ultrasonic technology (paragraph [0095]), wherein Sherstyuk et al. lacks specifics regarding X-ray emitter. However Flores-Lira teaches using X-ray technique to transmit X-ray into the battery (col. 3, ll.36-50). Flores-Lira Prior art is used to teach specific subject matter, such as adding X-ray technique in vibration transducer of Sherstyuk et al. to transmit/receive X-ray energy, and or ultrasonic waves/energy, which might be used for testing or other purposes/in vibration transducer (col. 5, ll.13-15).
With respect to iii) Hsien et al. discloses specific subject matter, such as breaking chemical bonds with an disruptive property of the X-ray beam/energy in vibration transducer of Sherstyuk et al. to transmit/receive X-ray energy, and or ultrasonic waves/energy, which might be used for testing or other purposes/in vibration transducer (paragraphs [0003], [0024], [0030], [0045]).
Based on these disclosures of Sherstyuk et al. Examiner believes that Brink et al. itself and in combination with Chiang et al., Flores-Lira, Hsien et al. reads claims 45-46, .

Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
12/01/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851